MEMORANDUM DECISION
                                                                   Feb 29 2016, 9:38 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Chris M. Teagle                                          Gregory F. Zoeller
Muncie, Indiana                                          Attorney General of Indiana

                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jennifer J. Pearson,                                     February 29, 2016
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         05A02-1507-CR-878
        v.                                               Appeal from the Blackford
                                                         Superior Court
State of Indiana,                                        The Honorable Dean A. Young,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         05C01-1501-F5-26



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 05A02-1507-CR-878 | February 29, 2016   Page 1 of 5
                                             Case Summary
[1]   Jennifer Pearson appeals the two and one-half year sentence imposed for

      possession of chemical reagents or precursors with intent to manufacture a

      controlled substance, a Level 6 felony. We affirm.


                                                     Issue
[2]   Pearson raises one issue, which we restate as whether her sentence is

      inappropriate.


                                                     Facts
[3]   On January 20, 2015, officers from the Hartford City Police Department

      executed a search warrant at Pearson’s residence. They discovered four blister

      packs of pseudoephedrine and containers of solvents, Coleman fuel, sulfuric

      acid, and an HCL generator. They also discovered drug paraphernalia,

      including hypodermic needles and a digital scale with white residue on it.

      Pearson advised the officers she had a container of drugs, which another

      individual present at the residence identified as methamphetamine, in her

      pocket. Pearson told officers she purchased the pseudoephedrine at Walgreens

      and that, “every time that she has bought a box of pseudoephedrine it was used

      for [her husband] to cook meth.” App. p. 72. Finally, Pearson said she

      planned to sell the methamphetamine so she could purchase heroin.


[4]   On January 22, 2015, the State charged Pearson with: (I) aiding inducing, or

      causing dealing in methamphetamine, a Level 5 felony; (II) possession of

      methamphetamine, a Level 6 felony; (III) possession of chemical reagents or
      Court of Appeals of Indiana | Memorandum Decision 05A02-1507-CR-878 | February 29, 2016   Page 2 of 5
      precursors with intent to manufacture a controlled substance, a Level 6 felony;

      (IV) maintaining a common nuisance, a Level 6 felony; and (V) possession of

      paraphernalia, a Class A misdemeanor. On June 1, 2015, Pearson pled guilty

      to Count III, possession of chemical reagents or precursors with intent to

      manufacture a controlled substance, a Level 6 felony. The State dismissed the

      remaining charges. The length and terms of Pearson’s sentence were left to the

      trial court’s discretion. On June 22, 2015, the trial court sentenced Pearson.

      Citing her criminal history, the fact Pearson was on probation at the time she

      committed the offense, and her failure to avail herself of opportunities for

      rehabilitation, it ordered her to serve two and one-half years executed in the

      Department of Correction.            Pearson now appeals.


                                                  Analysis
[5]   Pearson argues that the maximum, executed sentence the trial court imposed is

      inappropriate and should be revised. Indiana Appellate Rule 7(B) allows us to

      revise an appellant’s sentence authorized by statute if, after due consideration of

      the trial court’s decision, we find that sentence is inappropriate in light of the

      nature of the offense and character of the offender. We must give the trial

      court’s decision due consideration because we “understand and recognize the

      unique perspective a trial court brings to its sentencing decisions.” Rutherford v.

      State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). “The principal role of

      appellate review should be to attempt to leaven the outliers . . . but not to

      achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d

      1219, 1225 (Ind. 2008). An appellant bears the burden of persuading us her

      Court of Appeals of Indiana | Memorandum Decision 05A02-1507-CR-878 | February 29, 2016   Page 3 of 5
      sentence is inappropriate. Id. (citing Childress v. State, 848 N.E.2d 1073 (Ind.

      2006)).


[6]   Regarding the nature of the offense, Pearson purchased the pseudoephedrine

      necessary to manufacture methamphetamine and indicated she had done so

      previously: “every time that she has bought a box of pseudoephedrine it was

      used for [her husband] to cook meth.” App. p. 72. This was not the first

      occasion on which Pearson was involved in the manufacturing of

      methamphetamine.


[7]   Regarding her character, Pearson, who was thirty years old at the time she

      committed this offense, has a criminal history beginning when she was nineteen

      years old. She has convictions for three misdemeanors and three felonies.

      Pearson was on probation at the time she committed this offense, and she

      previously had her probation revoked. Pearson argues it is laudable that she

      wants to seek treatment for her substance addiction; however, that desire does

      not negate her participation in criminal activity that is increasingly serious or

      her seeming inability to avoid criminal activity when given the opportunity to

      serve a suspended sentence. Neither the nature of the offense nor Pearson’s

      character compels a revision of her sentence.


                                                Conclusion
[8]   Pearson’s sentence is not inappropriate in light of the nature of the offense and

      her character. We affirm.


[9]   Affirmed.
      Court of Appeals of Indiana | Memorandum Decision 05A02-1507-CR-878 | February 29, 2016   Page 4 of 5
Robb, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 05A02-1507-CR-878 | February 29, 2016   Page 5 of 5